DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           GILDAS DOUSSET,
                               Appellant,

                                    v.

     FLORIDA ATLANTIC UNIVERSITY and STATE OF FLORIDA,
                         Appellees.

                             No. 4D14-480

                          [September 16, 2015]

  Appeal from Residency Appeals Committee of Florida Atlantic
University; Judge; L.T. Case No. Z23267669.

  George Castrataro, MPH and Lisa J. Conrey of The Law Offices of
George Castrataro, P.A., Fort Lauderdale, and Christopher F. Stoll and
Amy Whelan of the National Center for Lesbian Rights, San Francisco,
CA, for appellant.

   Lawrence F. Glick and Daniel A. Jones, Boca Raton, for appellee
Florida Atlantic University.

    Pamela Jo Bondi, Attorney General, Allen Winsor, Solicitor General,
and Adam S. Tanenbaum, Chief Deputy Solicitor General, Tallahassee,
for appellee State of Florida.

  Robert F. Rosenwald, Jr., Raul J. Aguila and Nicholas E. Kallergis for
Amicus Curiae City of Miami Beach and City of Orlando.

PER CURIAM.

   In light of the recent decision of the Supreme Court of the United
States in Obergefell v. Hodges, 135 S. Ct. 2584 (2015), we reverse the
determination of the Residency Appeals Committee of Florida Atlantic
University denying the appellant’s request for classification as a Florida
resident based on his Massachusetts marriage to his same-sex spouse.

   Reversed.

CIKLIN, C.J., STEVENSON and GROSS, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2